      Case 2:00-cr-00019-JRH-BWC Document 95 Filed 08/13/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA


 UNITED STATES OF AMERICA


                                                           Case No. 2:00-CR-019

 V.
                                                           ORDER ON MOTION FOR
                                                           SENTENCE REDUCTION UNDER
                                                           18 U.S.C. § 3582(c)(1)(A)
 JOHNNY LEE WITHERSPOON
                                                           (COMPASSIONATE RELEASE)




         Upon motion by the defendant for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A),

and after considering the applicable factors provided in 18 U.S.C. § 3553(a) and the applicable

policy     statements     issued    by     the    United     States    Sentencing      Commission,

IT IS ORDERED that the motion is:


□ GRANTED


         □ The defendant's previously imposed sentence of imprisonment of

is reduced to                                       If this sentence is less than the amount of time

the defendant already served, the sentence is reduced to a time served; or

         □ Time served.


         If the defendant's sentence is reduced to time served:


                □       This order is stayed for up to fourteen days, for the verification of the
                        defendant's residence and/or establishment of a release plan, to make
                        appropriate travel arrangements, and to ensure the defendant's safe release.
                        The defendant shall be released as soon as a residence is verified, a release
                        plan is established, appropriate travel arrangements are made, and it is safe
                        for the defendant to travel. There shall be no delay in ensuring travel
                        arrangements are made. If more than fourteen days are needed to make
                        appropriate travel arrangements and ensure the defendant's safe release, the
Case 2:00-cr-00019-JRH-BWC Document 95 Filed 08/13/20 Page 2 of 3



                 parties shall immediately notify the court and show cause why the stay
                 should be extended; or

         □       There being a verified residence and an appropriate release plan in place,
                 this order is stayed for up to fourteen days to make appropriate travel
                 arrangements and to ensure the defendant's safe release. The defendant shall
                 be released as soon as appropriate travel arrangements are made and it is
                 safe for the defendant to travel. There shall be no delay in ensuring travel
                 arrangements are made. If more than fourteen days are needed to make
                 appropriate travel arrangements and ensure the defendant's safe release,
                 then the parties shall immediately notify the court and show cause why the
                 stay should be extended.

  □ The defendant must provide the complete address where the defendant will reside upon

  release to the probation office in the district where they will be released because it was not

  included in the motion for sentence reduction.


  □ Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a "special term" of

  □ probation or □ supervised release of        months (not to exceed the unserved portion of

  the original term of imprisonment).

         □ The defendant's previously imposed conditions of supervised release apply to
         the "special term" of supervision; or

         □ The conditions of the "special term" of supervision are as follows:




  □ The defendant's previously imposed conditions of supervised release are unchanged.

  □ The defendant's previously imposed conditions of supervised release are modified as

  follows:
    Case 2:00-cr-00019-JRH-BWC Document 95 Filed 08/13/20 Page 3 of 3



□ DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the United

States Attorney to file a response on or before                          , along with all Bureau of

Prisons records (medical, institutional, administrative) relevant to this motion.



□ DENIED after complete review of the motion on the merits.

         □ FACTORS CONSIDERED (Optional)




    ENIED WITHOUT PREJUDICE because the defendant has not demonstrated that he has


exhausted all administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A). (Doc. 91.) The

Clerk is directed to TERMINATE the Government's motion to dismiss. (Doc. 93.)

IT IS SO ORDERED.


Dated:    August




                                                 UNITE         ATES DISTRICT JUDGE
